Citation Nr: 9900878	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-31 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a genitourinary 
disability as due to undiagnosed illness or otherwise.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from May 1971 to February 
1992.

This appeal arises from a March 1997, Department of Veterans 
Affairs (VARO), No. Little Rock, Arkansas rating decision, 
which, in pertinent part, denied the appellant entitlement to 
service connection for a urinary condition. 


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that he developed urinary 
tract infections as the result of his service in the Persian 
Gulf War.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991), has reviewed and considered all of the 
evidence and material of record in the veteran's claims file.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the appellant has not submitted evidence of 
a well grounded claim for service connection for a 
genitourinary disability.


FINDINGS OF FACT

1.  The appellant served on active duty from May 1971 to 
February 1992.  He reportedly served in Southwest Asia from 
December 1990 to May 1991.

2.  Competent medical evidence does not indicate that the 
appellant currently has a genitourinary disability that was 
incurred or aggravated during, or as a result of, service, or 
that he manifest a chronic genitourinary disability due to an 
undiagnosed illness.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for a 
genitourinary disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for a 
genitourinary disability.  Under pertinent law and VA 
regulations, service connection may be granted if a 
genitourinary disability was incurred or aggravated during 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  It is not necessary to have a 
diagnosis of a particular disability during service, but it is 
necessary to have manifestations sufficient to establish that 
a disability was present.  38 C.F.R. § 3.303(d) (1998).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1998).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

Additionally, compensation for certain disabilities due to 
undiagnosed illnesses may be granted.  The pertinent 
regulation, in its entirety, is as follows:

     (a)(1) Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability 
resulting from an illness or combination of 
illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 
this section, provided that such disability:
     (i) became manifest either during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later 
than December 31, 2001; and
     (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.
     (2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of 
independent verification.
     (3)  For purposes of this section, 
disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month period 
will be considered chronic. The 6- month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest.
     (4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 
4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, or 
symptomatology are similar.
     (5)  A disability referred to in this section 
shall be considered service connected for purposes 
of all laws of the United States.
     (b)  For the purposes of paragraph (a)(1) of 
this section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:
     (1)  Fatigue 
     (2)  Signs or symptoms involving skin
     (3)  Headache
     (4)  Muscle pain
     (5)  Joint pain
     (6)  Neurologic signs or symptoms
     (7)  Neuropsychological signs or symptoms
     (8)  Signs or symptoms involving the 
respiratory system (upper or lower)
     (9)  Sleep disturbances
     (10)  Gastrointestinal signs or symptoms
     (11)  Cardiovascular signs or symptoms
     (12)  Abnormal weight loss
     (13)  Menstrual disorders.
     (c)  Compensation shall not be paid under this 
section:
     (1)   If there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War; or
     (2)  If there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or
     (3)  If there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.
     (d)  For purposes of this section:
     (1)  The term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or 
air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2)  the 
Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq 
and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, 
the Persian Gulf, the Arabian Sea, the Red Sea, and 
the airspace above these locations.

38 C.F.R. § 3.317 (1998).

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  Although the claim need 
not be conclusive, it must be accompanied by supporting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  

The Board will first review the appellants pertinent medical 
history regarding his service-connected claim.

The appellants October 1991 military retirement examination 
was negative for any complaints or reported history of urinary 
tract infections, and his genitourinary system was described 
as normal.

A VA general medical examination was conducted in May 1992, in 
response to the appellants initial claim for entitlement to 
service connection.  The appellant provided a history of 
circumcision during service, which was described as normal on 
examination.  However, there were no complaints or findings 
referable to a genitourinary abnormality.

April 1993 and May 1993 treatment entries reflect that the 
appellant complained of sudden onset of urinary frequency and 
blood in his urine.  He provided a history of a similar 
episode that had occurred greater than a month earlier, but 
which had resolved.  The assessment was of urinary tract 
infection (UTI) with hematuria.  An IVP (intravenous 
pyelogram) was performed to rule out renal calculi, tumor, and 
outflow obstruction.  The appellants prostate was described 
as boggy and tender.  On follow up examination, the appellant 
had no dysuria, frequency or back pain.  An IVP was normal.  

Private hospitalization records from Baptist Medical System, 
for a period of admission in January 1996, were submitted.  
The appellant presented with complaints of blood in his urine, 
painful urination, and fever.   He claimed that he had had a 
similar episode in 1992, and had been diagnosed as having a 
urinary tract infection.  The examiner observed some mild 
suprapubic tenderness.  There were no masses, organomegaly, or 
rebound.  He diagnosed urinary tract infection.  The appellant 
was provided antibiotics and advised to force fluids.  He was 
further advised to return in 48 hours to recheck his urine 
culture.

A January 1996 military treatment entry reported that the 
appellant claimed to have been treated in a civilian ER for 
UTI, and had been provided medication for 3 days.  He claimed 
that he was supposed to receive the remaining 7 days worth of 
medication at follow up.  However, he did not make the 
appointment, and urinary frequency and hesitancy were 
returning.  He denied dysuria, sexually transmitted diseases, 
urethral discharge, and a history of renal calculi.  The 
examiner observed that the appellant was in no apparent 
distress, and assessed UTI by history.  A urinalysis and urine 
culture were recommended.  The appellant was provided 
antibiotics and follow up was planned.

Additional military medical treatment records, dated from 
March 1996 to June 1996, indicated that the appellant was 
placed on a 3 month course of antibiotics.  Cystoscopy was 
normal.  He provided a history of 3 episodes of prostatitis 
manifested by dysuria, frequency, and hematuria.  The 
assessment was recurrent UTI/prostatitis.  

A VA examination was conducted in November 1996.  The 
appellant reported that he had no problems with urinary tract 
infections prior to being in the Gulf War. He claimed that he 
had no symptoms or particular incident at that time.  However, 
he claimed that, since then, he had had 2 urinary tract 
infections.  He reported that he had a history of 2 IVPs, one 
in 1995 and one in 1996, both of which were normal.  He also 
reported that he had a negative cystoscopic examination.  The 
examiner noted that he had no evidence of a urinalysis or 
urine culture to verify these things, but that he suspected 
the appellant was being treated for prostatitis.  The 
appellant was asymptomatic at the time of examination, and 
described good urinary flow.  The examiner reported that his 
clinical impression was that the urinary tract infections were 
unrelated to the appellants Gulf War experience, just based 
on the clinical background. 

At his December 1998 hearing on appeal, the appellant 
testified regarding his genitourinary condition.  He reported 
that he became nauseous prior to having blood in his urine, 
and that his symptoms, which included frequency of urination, 
came over him quickly.  He claimed that he would then have a 
burning sensation on urination.  He testified that his 
symptoms subsided with antibiotic treatment.  He further 
testified that [w]hen being treated with antibiotics, [he] 
was off of active duty already the very first time it 
happened.  He indicated that it was either the end of 1992 
or the beginning of 1993.

A VA hospitalization summary, for a period of admission from 
July 1997 to August 1997, was submitted.  The appellants 
principle diagnosis during his psychiatric admission was major 
depression.  However, a chronic urinary tract infection was 
reported on Axis III.  The appellant provided a past medical 
history of recurrent urinary tract infections for which he was 
seen by urology.  He claimed to have dribbling, and that a 
urinary tract infection had been diagnosed in June 1997, for 
which he was taking medication.  Rectal/genitalia examinations 
were refused by the appellant, as he claimed that he had been 
checked in June, and it was okay.

VA outpatient treatment records reported that the appellant 
was treated for prostatitis with antibiotics in September 
1997.  A cystoscopy and IVP were normal.  The appellant was to 
return for follow up in 4 months, and in January 1998 the 
assessment was resolved prostatitis.

Analysis

The Board finds that the medical evidence does not indicate 
that that a genitourinary disability was either incurred or 
aggravated during service.  In so finding, the Board places 
emphasis upon the appellants military retirement examination, 
which was negative for any complaints referable to his 
genitourinary system and indicated that clinical evaluation 
was normal; his treatment records following service which 
first indicate treatment for urinary tract infection in March 
1993, with a previous history of an episode approximately a 
month earlier, a year after his military separation; and his 
testimony on appeal, during which he specifically denied any 
instances of urinary tract infection during service.

Since there is no objective medical evidence to establish that 
the appellant currently has a genitourinary disability that 
originally manifested or was aggravated during service, it is 
found that the claim presented is not well grounded.  Rabideau 
v. Derwinski, 2 Vet.App 141, 143 (1992) (lack of evidence of 
the claimed disability related to in-service incurrence or 
aggravation).  Therefore, VAs duty to assist the appellant in 
the development of this issue is not for application.  

With regard to the appellants claim for a disability 
manifested by urinary tract infections due to an undiagnosed 
illness, the Board notes that the symptomatology for which the 
appellant has complained has not resulted in a disability 
which can be said to be undiagnosed.  To the contrary, 
treatment records reflect diagnoses of chronic urinary tract 
infection and prostatitis.  Further, there is a VA medical 
opinion of record which specifically reported no relationship 
between the appellants genitourinary complaints and his 
period of service in the Gulf War.  Since there is, of record, 
medical evidence attributing the appellants genitourinary 
disability to a clinically diagnosed disorder, the 
requirements for entitlement to service connection under 
38 C.F.R. § 3.317 (1998) are rendered not plausible, and the 
claim may also be viewed as not well grounded.  Even if this 
claim were not discussed in the context of a well grounded 
claim, a denial would nevertheless be in order in view of the 
failure to meet the requirements of the applicable regulation.  
Sabonis v. Brown, 6 Vet.App. 426, 430 (1998).

Further, the appellants general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issue presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (holding that the Board is not required to 
entertain unsupported lay speculation on medical issues).  
Although the appellant claims that he currently has a 
genitourinary disability that is related to his military 
service, his assertions of a medical diagnosis and opinion on 
causation alone are not probative.  See also, Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statements of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that there was no objective 
medical evidence to substantiate that he currently has a 
genitourinary disability related to any incident during 
service.  Additionally, by this decision, the Board is 
informing the appellant of what is necessary to make his claim 
well grounded.


ORDER

Service connection for a genitourinary disability is denied. 




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
